Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 1 of 8



                                                        FILED           LODGED


                                                      Apr 23 2020
                                                       CLERK U.S. DISTRICT COURT
                                                          DISTRICT OF ARIZONA
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 2 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 3 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 4 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 5 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 6 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 7 of 8
Case 2:12-cv-00601-ROS Document 3573 Filed 04/23/20 Page 8 of 8
